Exhibit 12 MARSHALL & ILSLEY CORPORATION Computation of Ratio of Earnings to Fixed Charges ($000's) Nine Months Ended September 30, Years Ended December 31, Earnings: 2007 2006 2005 2004 2003 2002 Earnings before income taxes, extraordinary items and cumulative effect of changes in accounting principles $ 985,154 $ 1,195,632 $ 1,057,654 $ 911,840 $ 724,507 $ 683,364 Fixed charges, excluding interest on deposits 638,159 692,646 463,209 281,244 267,379 301,518 Earnings including fixed charges but excluding interest on deposits 1,623,313 1,888,278 1,520,863 1,193,084 991,886 984,882 Interest on deposits 906,223 1,058,713 544,920 276,102 228,216 283,385 Earnings including fixed charges and interest on deposits $ 2,529,536 $ 2,946,991 $ 2,065,783 $ 1,469,186 $ 1,220,102 $ 1,268,267 Fixed Charges: Interest Expense: Short-term borrowings $ 169,498 $ 186,863 $ 106,333 $ 61,256 $ 81,070 $ 150,310 Long-term borrowings 446,793 476,625 330,144 196,440 163,348 127,343 One-third of rental expense for all operating leases (the amount deemed representative of the interest factor) 21,868 29,158 26,732 23,548 22,961 23,865 Fixed charges excluding interest on deposits 638,159 692,646 463,209 281,244 267,379 301,518 Interest on deposits 906,223 1,058,713 544,920 276,102 228,216 283,385 Fixed charges including interest on deposits $ 1,544,382 $ 1,751,359 $ 1,008,129 $ 557,346 $ 495,595 $ 584,903 Ratio of Earnings to Fixed Charges: Excluding interest on deposits 2.54 x 2.73 x 3.28 x 4.24 x 3.71 x 3.27 x Including interest on deposits 1.64 x 1.68 x 2.05 x 2.64 x 2.46 x 2.17 x
